COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Appellate case name:       Michael Francis Palma v. Houston Independent School District, for
                           itself and on behalf of Harris County Educational District

Appellate case number:     01-07-00898-CV

Trial court case number: 0614382

Trial court:               61 st District Court of Harris County

         On September 10, 2012, appellant, Michael Francis Palma, filed a "Motion to Have the
Record Completed and Reset Statutory Times." In his motion, appellant argues that the court
repo.rter did not include transcripts of hearings held on January 12 and February 2, 200.7, that the
district clerk omitted documents from the clerk’s record, and that the court reporter omitted some
of the exhibits. Appellant requests that "the record be completed" and that "the times for
appellants [sic] brief be reset with the extension of time based on the actual complete record."
       On September 11, 2012, the court reporter filed an information sh.eet stating that the
complete reporter’s record has been filed and that no reporter’s record exists for hearings on
January 12 or February 2, 2007
        If either the clerk’s record or reporter’s record is incompletel, appellant may direct the
trial court clerk or the court reporter, as appropriate, to prepare, certify, and file a supplemental
record containing the omitted items. See TEX. R. App. P 34.5(c)(1), 34.6(d)
       Further, appellant filed his brief on October 10, 2012.
       Accordingly, appellant’s motion is DISMISSED as moot.


Judge’s signature:/s/Jim Sharp, Jr.
                   Acting individually

Date: October 18, 2012

       The clerk’s record on file with the Court appears to contain all documents required by
       Rule 34.5(a) and the reporter’s record contains an exhibit volume including all exhibits
       offered and admitted at trial. See TEX. R. APp. P 34.5(a).